Citation Nr: 0335470	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-20 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to death pension benefits.  


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized guerilla service from January 1945 
to December 1945.  He also had regular Philippine Army 
service from December 1945 to May 1946.  He died in June 
2000.  The appellant is the veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO 
determined that the appellant had no legal entitlement to 
death pension benefits.  


REMAND

In a statement received by the Board in May 2003 from the 
appellant, she stated she wanted to appear personally at a 
hearing before the Board to give testimony concerning her 
appeal for the denial of death pension benefits.  In July 
2003, the Board sought clarification from the appellant as to 
whether she wanted a hearing before the Board at its central 
office in Washington, D.C. or at the RO (or if she no longer 
wanted a hearing).  The Board stated that if she did not 
respond within 30 days that it would assume she still wanted 
a hearing before a Veterans Law Judge at the RO and that it 
would make arrangements to have her case remanded for such a 
hearing.

The record reflects that the appellant did not respond to the 
July 2003 letter.  Thus, the Board presumes she still wants a 
hearing before the Board at the RO.

Accordingly, the case is hereby REMANDED to the RO for the 
following action: 

The RO should schedule a hearing before a 
traveling section of the Board.  

Thereafter, the case should be returned to the 
Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



___________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


